         Case:19-06857-MCF13   Doc#:10 13Filed:01/31/20
                      STANDING CHAPTER                  Entered:01/31/20
                                          TRUSTEE ALEJANDRO               09:29:51
                                                              OLIVERAS RIVERA                                       Desc: Main
                                       Document     Page 1
                                    REPORT OF ACTION TAKEN of 3
                                                       MEETING OF CREDITORS
In re:
                                                                                                                             35,635
IVETTE NEGRON BOCANEGRA                                                 Case No.    19-06857-MCF
                                                        Chapter 13      Attorney Name:       ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                            Date & Time:          1/30/2020 9:28:00AM
Debtor                      [X] Present            [ ] Absent
                                                                            [X] R        [ ] NR     LV:   $0.00
Joint Debtor                [ ]Present             [ ] Absent
                                                                            [X] This is debtor(s) 1 Bankruptcy filing.
Attorney for Debtor        [X] Present             [ ] Absent
                                                                            Creditors:
[ ] Prose

[ ] Appearing:
                                                                           None



II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       11/22/2019             Base:        $7,200.00   Payments 2 made out of 2 due.

Confirmation Hearing Date:            2/7/2020 1:30:00PM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $4,000.00     - $232.00       = $3,768.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:19-06857-MCF13   Doc#:10 13Filed:01/31/20
                      STANDING CHAPTER                  Entered:01/31/20
                                          TRUSTEE ALEJANDRO               09:29:51
                                                              OLIVERAS RIVERA                                    Desc: Main
                                       Document     Page 2
                                    REPORT OF ACTION TAKEN of 3
                                                MEETING OF CREDITORS
In re:
                                                                                                                            35,635
IVETTE NEGRON BOCANEGRA                                            Case No.    19-06857-MCF
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             35,635   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [X] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
          Case:19-06857-MCF13   Doc#:10 13Filed:01/31/20
                       STANDING CHAPTER                  Entered:01/31/20
                                           TRUSTEE ALEJANDRO               09:29:51
                                                               OLIVERAS RIVERA                                 Desc: Main
                                        Document     Page 3
                                     REPORT OF ACTION TAKEN of 3
                                                   MEETING OF CREDITORS
 In re:
                                                                                                                             35,635
 IVETTE NEGRON BOCANEGRA                                              Case No.   19-06857-MCF
                                                     Chapter 13       Attorney Name:     ROBERTO FIGUEROA CARRASQUILLO*

                                                   Trustee's objection to confirmation

                                                     [X] Objection to Confirmation
                                                     [ ] Oral objection by creditor

ACP: 3

Household size: 2



Counsel reports a liquidation value of zero and trustee concurs.



Debtor told of the continuing obligation during the term of the plan to report immediately, thru counsel, any changes

in financial/economic circumstances, such as, but not limited to, increases/decreases in income, acquisition of

assets/property by whatever means.



Debtor(s) advised that if for any month a payment is made in an amount different than scheduled (higher, lower,

corresponding to a tax refund, bonus, or otherwise) he, she, they must so state when making the payment.

----------------------------

Matter:



1. Debtor appears to be mixing exemptions -state and federal- when in Schedule A/B when describing the realty,

she alludes to a homestead act and in Schedule C, she omits the realty and uses federal exemptions for the

personal property. Will amend schedule A/B to delete the reference to local homestead exemption.

The following party(ies) object(s) confirmation:




          s/Alejandro Oliveras                                                                  Date:      01/30/2020

          Trustee/Presiding Officer                                                                               (Rev. 05/13)
